                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

                              )
MICHAEL I. KENT,              )
                              )
    Plaintiff,                )
                              )
vs.                           ) CIVIL ACTION NO. 18-0106-CG-C
                              )
GULF COAST SECURITY           )
ENTERPRISES, LLC, SHOWTIME    )
BODY GUARDS & ETC. LLC, and   )
TOMMIE LANDRUM,               )
                              )
    Defendants.               )
                           ORDER

      This matter is before the Court on Plaintiff’s motion to amend judgment to

include post-judgment attorney’s fees and costs. (Doc. 44). Plaintiff obtained a

default judgment in this FLSA case on January 4, 2019 in the amount of

$20.655.36, plus $12,023.38 in attorney’s fees and costs, for a total amount of

$32,678.74. (Doc. 21). The FLSA mandates that the “court in such action shall, in

addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

attorney's fee to be paid by the defendant, and costs of the action.” 29 U.S.C. §

216(b). The Judgment in this case expressly stated that “[t]he Court will consider

any supplemental motion to amend this judgment to include additional post-

judgment attorneys’ fees and costs.” (Doc. 21).

      The instant motion seeks $1,100.00 in attorney’s fees and $545.00 in costs.

(Doc. 44-1). The fees sought were calculated using the same hourly rates previously

approved by and applied in this case by the Court. Upon review of the motion and


                                           1
supporting affidavit the Court finds it appropriate to grant Plaintiff’s motion.

      Accordingly, Plaintiff’s motion to amend judgment (Doc. 44) is hereby

GRANTED and Plaintiff is awarded additional attorneys’ fees and costs in

the amount of $1,645.00.

      The Court notes that $11,868 was already ordered to be disbursed to Plaintiff

and that the Court has since received $23,454.36 from Garnishee Bishop State

Community College. (Docs. 48, 49). There appear to be sufficient funds available to

cover the unpaid portion of the judgment. If Plaintiff agrees, he should file a motion

to disburse funds and terminate or release the garnishment. Any such motion shall

include a computation of the unpaid balance and a calculation of the post-judgment

interest, and shall also include a proposed order for entry by the Court.

      DONE and ORDERED this 1st day of April, 2019.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                           2
